TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00712-CV




                                   In Re Leslie Ray Turner




                    ORIGINAL PROCEEDING FROM SAN SABA COUNTY



                           MEMORANDUM OPINION


               On November 8, 2022, relator Leslie Ray Turner filed a petition for writ of

mandamus asking this Court to compel the trial court to rule on his motion for DNA testing under

Chapter 64 of the Code of Criminal Procedure and for the appointment of counsel to represent him

in the proceeding. See Tex. Gov’t Code Ann. § 22.221; Tex. Code Crim. Proc. arts. 64.01-05; see

also Tex. R. App. P. 52.1. On November 21, 2022, the trial court filed with this Court a copy of

an order signed on November 15, 2022, denying Turner’s motion. Accordingly, we dismiss the

petition as moot.



                                            __________________________________________
                                            Gisela Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: December 7, 2022